On Application for Rehearing.
It was not intended to hold and the opinion heretofore filed, fairly interpreted, does not indicate, that before Herzog’s invention the only method of truing boards on a jointer was by workmen pushing the material through the machine with their hands. That was one of the methods of operation. The reference to the prior art sufficiently shows that other patented devices for planing boards preceded Herzog’s and that, borrowing from the prior art, he effected a new combination of elements in such a manner as to produce a new thing, and a new, useful, and highly successful, result. The prior art was considered in detail in the original study of the case, and the conclusion was reached that Herzog’s device was not anticipated. A review of the earlier patents would not, therefore, be helpful.
The application for a rehearing is denied.